Name: Commission Regulation (EEC) No 1474/88 of 30 May 1988 fixing the import levies on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 134/8 Official Journal of the European Communities 31 . 5. 88 COMMISSION REGULATION (EEC) No 1474/88 of 30 May 1988 fixing the import levies on milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Whereas Article 12 of Regulation (EEC) No 2915/79 provides that for certain products originating in or coming from certain third countries a specific levy is to be applied ; whereas the levy applicable to those products is fixed in Annex I to Commission Regulation (EEC) No 1767/82 0, as last amended by Regulation (EEC) No 611 /88 (8) ; Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 1 1 09/88 (2), and in particular Article 14(8) thereof, Having regard to the opinion of the Monetary Committee, Whereas Article 14 of Regulation (EEC) No 804/68 provides for charging a levy on imports of the products listed in Article 1 of that Regulation ; whereas these products may be divided into groups ; whereas the product groups and the pilot groups and the pilot product for each of these groups are set out in Annex I to Council Regulation (EEC) No 2915/79 of 18 December 1979 determining the groups of products and the special provi ­ sions for calculating levies on milk and milk products (3), as last amended by Regulation (EEC) No 222/88 (4) ; Whereas, for as long as it is found that on importation into the Community the price of an assimilated product for which the levy is not equal to the levy on its pilot product is considerably lower than the price which would obtain if the ratio to the price of the pilot product were normal , the levy must be equal to the sum of two compo ­ nents :  one 'component equal to the amount resulting from the provisions of Articles 2 to 7 of Regulation (EEC) No 2915/79 applicable to the assimilated product in question,  an additional component fixed at a level which, the composition and quality of the assimilated product being taken into account, makes it possible to re-establish normal price ratios for imports into the Community ; Whereas the levy on the products in any one group must be equal to the threshold price for the pilot product less the free-at-frontier price ; whereas these threshold prices were fixed for the 1987/88 milk year by Council Regula ­ tion (EEC) No 1895/87 (5), extended by Council Regula ­ tion (EEC) No 1412/88 of 17 May 1988 ( «) ; Whereas, however, Regulation (EEC) No 2915/79 lays down special provisions for calculating the levy on certain assimilated products ; whereas these products are listed and the method of calculating the levy on them described in Annex II and in Articles 2 to 12 of that Regulation respectively ; Whereas, as provided for in Regulation (EEC) No 2915/79 , the component of the levy established using a factor expressing the weight ratio existing between the milk components contained in the product on the one hand and the product itself on the other is, for products containing sugar or other sweeteners, calculated by multi ­ plying the basic amount by the quantity of milk compo ­ nents contained in the product ; Whereas Article 14(3) of Regulation (EEC) No 804/68 provides that the levy on products in respect of which the customs duty has been bound within GATT must be limited to the amount resulting from that binding ; Whereas Regulation (EEC) No 1 073/68 (9), as amended by Regulation (EEC) No 222/88 , provides that a free-at- ­ frontier price must be established for each of the pilot products defined in Annex I to Regulation (EEC) No 2915/79 ; whereas these prices must be determined for products of good marketable quality ; Whereas the free-at-frontier prices must be established on the basis of the most favourable purchasing opportunities . in international trade for the products listed in Article 1 of Regulation (EEC) No 804/68 other than assimilated products for which the levy is not equal to the levy on the related pilot products ; whereas,- when recording these purchasing opportunities, the Commission must take account of all information obtained direct or through the Member States concerning prices for delivery of third- ­ country products free-at-Community-frontier and prices on third-country markets ;(') OJ No. L 148 , 28 . 6 . 1968, p . 13 . O OJ No L 110, 29 . 4. 1988 , p. 27. 0 OJ No L 329, 24 . 12 . 1979, p . 1 . (4) OJ - No L 28, 1 . 2. 1988 , p. 1 . O OJ No L 182, 3 . 7. 1987, p . 33 . (Ã  OJ No L 130, 26 . 5. 1988 , p . 1 . 0 OJ No L 196, 5. 7. 1982, p . 1 . (8) OJ No L 60, 5 . 3 . 1988 , p . 19 . 0 OJ No L 180, 26. 7. 1968 , p . 25 . 31 . 5 . 88 Official Journal of the European Communities No L 134/9 Whereas Regulation (EEC) No 788/86 ('), as last amended by Regulation (EEC) No 222/88 , specifies the free-at ­ Spanish-frontier values of certain cheeses imported from and originating in Switzerland. Whereas, however, no account should be taken of infor ­ mation relating to small quantities which are not repre ­ sentative of trade in the products in question and quanti ­ ties in respect of which price trends in general or other information available to it lead the Commission to believe that the price in question is unrepresentative of the real trend of the market ; Whereas, in accordance with Article 19(1 ) of Regulation (EEC) No 804/68 , the nomenclature provided for in this Regulation is incorporated in the combined nomencla ­ ture ; Whereas Article 8 of Regulation (EEC) No 1073/68 provides that the levies are fixed every fortnight ; whereas they may be altered in the intervening period if neces ­ sary ; whereas the levy remains valid until another becomes applicable ; Whereas, if the levy system is to operate normally, refunds should.be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 % , a rate of exchange based on their central rate, multiplied by the coefficient provided for in the ¢ last subparagraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1 676/85 (2), as amended by Regulation (EEC) No 1636/87 (3),  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent and the aforesaid coefficient ; Whereas it follows from applying these provisions that the levies on milk and milk products should be as set out in the Annex hereto, Whereas the prices used must be adjusted where they are not quoted free-at-Community-frontier Qr where they do not apply to products of good marketable quality ; whereas the adjustment in respect ' of an assimilated product the levy on which is equal to the levy on its pilot product must be effected in such a way as to allow, in particular, for differences in composition , maturity, quality and presentation between the assimilated product and the related pilot product ; whereas adjustments rela ­ ting to composition must be calculated by multiplying the difference between the milk component content of the pilot product and that of the assimilated product in question by the value attributed in international trade to one unit of weight of the milk component in question ; whereas, when the other adjustments are being effected, the difference between the value attributed on the Community market to each of the relevant characteristics of the pilot product and the value attributed on that market, to the corresponding characteristics of the assimi ­ lated product in question must be taken into account ; HAS ADOPTED THIS REGULATION : Whereas, if no information on prices is available, the free ­ at-frontier price may, by way of exception, be established on the basis of the value of the raw materials contained in the pilot product in question (calculated on the basis of the prices of milk products for which prices are available), average processing costs and average yields ; Article 1 1 . The import levies referred to in Article 14 of Regu ­ lation (EEC) No 804/68 shall be as set out in the Annex hereto . 2 . There shall be no levy for imports from Portugal, including the Azores and Madeira, for milk and milk products listed in Article 1 of Regulation (EEC) No 804/68 . Whereas, in exceptional circumstances, a free-at-frontier price may remain unchanged for a limited period where the new level of the price for a given quality or a specific origin, used as a basis for establishing the previous free ­ at-frontier price, has not reached the Commission to enable it to establish the next free-at-frontier price and if the Commission considers that the prices which are avai ­ lable could lead to sudden and considerable changeis in the free-at-frontier price because they are not sufficiently representative of real market trends ; Article 2 This Regulation shall enter into force on 1 June 1988 . H OJ No L 164, 24 . 6 . 1985, p . 1 . 3 OJ No L 153, 13 . 6 . 1987, p . 1 .(') OJ No L 74, 19 . 3 . 1986, p. 20 . No L 134/ 10 Official Journal of the European Communities 31 . 5 . 88 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 May 1988 . For the Commission Frans ANDRIESSEN Vice-President 31 . 5 . 88 Official Journal of the European Communities No L 134/ 11 ANNEX to the Commission Regulation of 30 May 1988 fixing the import levies on milk and milk products (ECU/100 kg net weight, unless otherwise indicated) CN code Note Import levy 0401 10 10 18,41 0401 10 90 1 17,20 0401 20 11 25,62 0401 20 19 24,41 0401 20 91 31,65 0401 20 99 30,44 0401 30 11 82,04 0401 30 19 80,83 0401 30 31 158,40 0401 30 39 157,19 0401 30 91 \ 266,28 0401 30 99 265,07 0402 10 11 129,93 0402 10 19 122,68 0402 10 91 0 1,2268 / kg + 31,93 0402 10 99 (') 1,2268 / kg + 24,68 0402 21 1 1 \ 197,05 0402 21 17 \ 189,80 0402 21 19 1 189,80 0402 21 91 236,41 0402 21 99 229,16 . 0402 29 1 1 C)(3) 1,8980 / kg + 31,93 0402 29 15 (*) 1,8980 / kg 4- 31,93 0402 29 19 (  ) 1,8980 / kg + 24,68 0402 29 91 (') 2,291 6 / kg + 31,93 0402 29 99 (') 2,291 6 / kg + 24,68 0402 91 11 ¢ 30,88 0402 91 19 \ 30,88 0402 91 31 l 38,60 0402 91 39 ' 38,60 0402 91 51 158,40 0402 91 59 157,19 0402 91 91 266,28 0402 91 99 265,07 0402 99 1 1 53,76 0402 99 19 53,76 0402 99 31 (') 1,5477 / kg + 28,31 0402 99 39 (  ) ' 1,5477 / kg + 27,10 0402 99 91 (') 2,6265 / kg + 28,31 0402 99 99 (') 2,6265 / kg + 27,10 No L 134/ 12 Official Journal of the European Communities 31 . 5 . 88 (ECU/100 kg net weight, unless otherwise indicated) CN code Note Impprt levy 0403 10 11 l 28,03 0403 10 13 34,06 0403 10 19 84,45 0403 10 31 (') 0,2 199 / kg + 30,72 0403 10 33 (') . 0,2802 / kg + 30,72 0403 10 39 (') 0,7841 / kg + 30,72 0403 90 1 1 l 129,93 0403 90 13 197,05 0403 90 19 236,41 0403 90 31 (') 1,2268 / kg + 31,93 0403 90 33 (') 1,8980 / kg + 31,93 0403 90 39 (') 2,29 1 6 / kg + 31,93 0403 90 51 28,03 0403 90 53 34,06 0403 90 59 84,45 0403 90 61 (') 0,21 99 / kg + 30,72 0403 90 63 (') 0,2802 / kg + 30,72 0403 90 69 (') 0,7841 / kg + 30,72 0404 10 11 25,01 0404 10 19 (') 0,2501 / kg + 24,68 0404 10 91 (2) 0,2501 / kg 0404 10 99 0 0,2501 / kg + 24,68 0404 90 1 1 || 129,93 0404 90 13 \ 197,05 0404 90 19 236,41 0404 90 31 129,93 0404 90 33 197,05 0404 90 39 236,41 0404 90 51 0 ) 1,2268 / kg + 31,93 0404 90 53 (') 1,8980 / kg + 31,93 0404 90 59 (') ' 2,29 1 6 / kg + 31,93 0404 90 91 (') 1,2268 / kg + 31,93 0404 90 93 (') 1,8980 / kg + 31,93 0404 90 99 (') 2,29 1 6 / kg + 31,93 0405 00 10 274,91 0405 00 90 335,39 0406 10 10 286,20 0406 10 90 333,44 0406 20 10 (3) 397,14 0406 20 90 \ 397,14 0406 30 10 (3) 220,10 0406 30 31 0 215,21 0406 30 39 (3) 220,10 0406 30 90 0 316,82 0406 40 00 (3) 157,44 0406 90 1 1 (3) 253,56 No L 134/1331 . 5 . 88 Official Journal of the European Communities (ECU/100 kg net weight, unless otherwise indicated) CN code Note Import levy 0406 90 13 0 250,05 0406 90 15 (3). 250,05 0406 90 17 0 250,05 0406 90 19 (3) 397,14 0406 90 21 (3) 253,56 0406 90 23 (3) 236,72 0406 90 25 (3) 236,72 ' . 0406 90 27 (3) 236,72 0406 90 29 (3) 236,72 0406 90 31 (3) 236,72 0406 90 33 \\ 236,72 0406 90 35 (3) 236,72 0406 90 37 (3) 236,72 0406 90 39 (3) 236,72 0406 90 50 (3) 236,72 0406 90 61 397,14 0406 90 63 I 397,14 0406 90 69 397,14 0406 90 71 I 286,20 0406 90 73 \ 236,72 0406 90 75 l 236,72 0406 90 77 l 236,72 0406 90 79 l 236,72 0406 90 81 236,72 0406 90 83 \\ 236,72 0406 90 85 236,72 0406 90 89 (3) 236,72 0406 90 91 Il 286,20 0406 90 93 286,20 0406 90 97 333,44 0406 90 99 333,44 1702 10 90 (4) 42,54 2106 90 51 \\ 42,54 2309 10 15 ¢ 94,43 2309 10 19 122,65 2309 10 39 115,67 2309 10 59 \\ 97,18 2309 10 70 122,65 2309 90 35 94,43 2309 90 39 Il 122,65 2309 90 49 Il 115,67 2309 90 59 97,18 2309 90 70 l 122,65 No L 134/ 14 Official Journal of the European Communities 31 . 5 . 88 (') The levy on 100 kg of product falling within this subheading is equal to the sum of the following : (a) the amount per kilogram shown, multiplied by the weight of milk and milk cream contained in 100 kg of product ; and (b) the other amount indicated. (2) The levy on 100 kg of product falling within this subheading is equal to : (a) the amount per kilogram shown, multiplied by the weight of the dried milk contained in 100 kg of product plus, where appropriate, (b) the other amount indicated. (3) Products falling within this subheading imported from a third country under special arrangements concluded between that country and the Community for which an IMA 1 certificate issued under the conditions provided for in Regulation (EEC) No 1767/82 is issued are subject to the levies in Annex I to that Regulation . ' 0) Lactose and lactose syrup falling within subheading 1702 10 10 are subject, pursuant to Regulation (EEC) No 2730/75, to the same levy as that applicable to lactose falling within subheading 1702 10 90 .